Order entered September 5, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01041-CR
                                       No. 05-13-01042-CR
                                       No. 05-13-01043-CR

                                  ANTHONY HILL, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-53911-V, F12-53671-V, F12-54044-V

                                             ORDER
       The Court GRANTS court reporter Donna Wynkoop’s September 3, 2013 motion for

extension of time to file the reporter’s record.

       We ORDER Ms. Wynkoop to file the reporter’s record within THIRTY (30) DAYS

from the date of this order.


                                                        /s/   LANA MYERS
                                                              JUSTICE